Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.
Disentimos. El beneficio neto (proceeds) de una póliza de seguro de vida del tipo key man insurance(1) recibido por una corporación íntima (dueña y beneficiaría de la póliza), debe considerarse como un activo al valorar sus acciones. Nos explicamos.
HH
La Sucesión José Del Coro Lugo sostiene que la Sec. 33 de la Ley de Contribuciones sobre Caudales Relictos y Do-naciones de Puerto Rico, 13 L.P.R.A. see. 5033, según en-*14mendada en 1983,(2) no faculta al Secretario de Hacienda ni al contribuyente, unilateralmente y en contradicción de los métodos alternos provistos por el estatuto, a realizar ajustes en la valoración de los activos de la corporación emisora. Añade que el propósito legislativo de la enmienda fue precisamente evitar este tipo de controversia. A su en-tender, la referida enmienda es clara y taxativa al conce-derle la opción de tomar el valor en los libros de contabili-dad de Río Piedras Commercial, Inc., según quedó reflejado en el estado de situación de la corporación ál cie-rre normal de operaciones más cercano de la fecha de muerte del causante, preparado de acuerdo con principios de contabilidad generalmente aceptados y certificados por un contador público autorizado. Argumenta que cuando la ley es clara no admite interpretación. Concluye que si la tesis del Secretario de Hacienda fuese correcta, entonces no hubiese habido necesidad de enmendar la ley.
Por su parte, el tribunal sentenciador (Hon. Arnaldo Ló-pez Rodríguez, Juez) resolvió que ni la ley ni el reglamento sostienen tal posición. Aclaró que el método de valoración usado por la Sucesión es correcto y válido, pero le reconoció discreción al Secretario de Hacienda para ajustarlo, de forma tal que refleje su verdadero valor para los fines con-*15tributivos una vez la corporación recibe el importe de la póliza.
Señaló que ante el caso extraordinario de este tipo de seguro de vida, cuyo beneficiario es la corporación y su valor nominal no es redimible hasta tanto ocurra la muerte del asegurado, una vez acaecida ésta, el valor de los activos de capital —y por ende de las acciones corporativas— se va a afectar, por lo que procede el ajuste correspondiente cuando los referidos estados fueron preparados antes de la muerte del asegurado.
HH H-1
Resolvió correctamente el ilustrado tribunal de origen. Como argumenta en su alegato el Secretario de Hacienda, en situaciones como la de autos procede efectuar un ajuste. Lógicamente, cuando existe una póliza de seguro del tipo apuntado, su valor nominal no es redimible hasta tanto ocurra la muerte del asegurado. Acaecido ese suceso, el ingreso de los beneficios afecta favorablemente el valor de los activos y, por ende, el valor de las acciones de la corporación.
Como la ley requiere que se utilice el estado financiero de la corporación más cercano a la fecha de la muerte del causante, el cual puede ser anterior o posterior a dicha fe-cha, el ajuste sólo procederá cuando el estado financiero sometido al Departamento de Hacienda sea anterior a la muerte del causante. Ello se debe, por razones obvias, a que como no ha ocurrido la muerte, el estado no refleja el importe recibido por la póliza de seguro, pues a esa fecha sólo reflejará su valor de rescate en efectivo (cash surrender value). De ahí que este valor únicamente sirva para valorar las acciones con anterioridad a la muerte del cau-sante pero no a la fecha de su muerte o posteriormente, que es el realmente importante a los fines de la contribu-ción sobre caudales relictos.
*16En esas circunstancias no es posible tachar de arbitra-ria la acción del Secretario de Hacienda. El ajuste no se determina caprichosamente, puesto que el valor nominal surgirá de la póliza y su monto se obtendrá de una simple operación matemática: restar del valor par (face value) del valor en efectivo de la póliza (cash surrender value). Existe, pues, certeza tanto en cuanto al ajuste como en cuanto al aumento en la valoración de las acciones de una corpora-ción y en su responsabilidad contributiva.
La ausencia del ajuste produciría una inequidad y falta de uniformidad en la tramitación de estos casos y en la determinación de la contribución que ha de pagarse, justi-ficada únicamente por un suceso puramente casual: la fe-cha de la muerte del causante en relación con la prepara-ción del estado financiero de la corporación más cercano a esa fecha.
La tesis de la Sucesión recurrente podría propiciar la evasión contributiva, puesto que permite que cantidades de dinero que ingresan al caudal no sean informadas. Aun-que el cobro de contribuciones no es irrestricto —Carazo v. Srio. de Hacienda, 118 D.P.R. 306, 310 (1987)— el Estado tiene un interés legítimo que proteger en estos casos, ya que la evasión del pago de contribuciones sobre herencia atenta contra la política fiscal del Estado Libre Asociado. Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172, 188 (1985). Por esta razón no debemos interpretar una ley con-tributiva de manera que facilite la evasión del pago de con-tribuciones que la Asamblea Legislativa impuso. West India Oil Co. (P.R.) v. Sancho Bonet, Tes., 54 D.P.R. 732, 744-745 (1939).
HH HH HH
Tampoco incidió el tribunal de instancia al no conside-rar en la valoración de las acciones la pérdida económica y *17de plusvalía que representó para la corporación el falleci-miento de su hombre clave.
El Secretario de Hacienda considera inmeritorio este se-ñalamiento de error por no haberse formulado en instancia. Aunque reconoce que los tratadistas de derecho contributivo señalan que la muerte del “hombre clave” de una corporación cerrada puede afectar negativamente la plusvalía {goodwill) y el valor de las acciones, considera que existe una razón adicional para no ajustar la deficien-cia notificada. A su entender, era necesario que el albacea hubiese seleccionado la segunda alternativa ofrecida en la Sec. 33(b)(2) de la Ley de Contribuciones sobre Caudales Relictos y Donaciones de Puerto Rico, 13 L.P.R.A. see. 5033(b)(2), y no la primera, como efectivamente hizo.
Nuevamente tiene razón. La propuesta de la Sucesión no está disponible en el método o alternativa seleccionada por el albacea. De ninguna manera puede interpretarse que el Secretario de Hacienda tenía que utilizar el segundo método alternativo de valoración que provee la ec. 33(b)(2), supra. Esa opción sólo es concedida al administrador, alba-cea o fideicomisario de la Sucesión, y no al Secretario de Hacienda.
Los métodos de valoración provistos en la ley son excluyentes. Habiendo usado el albacea el primer método, la Sucesión estaba impedida de exigir un ajuste adicional basándose en el segundo método.
Por los fundamentos expuestos, disentimos.

(1) “Protección de un establecimiento comercial contra las pérdidas financieras causadas por la muerte o inhabilitación de un miembro vital de la empresa. Un medio de proteger un negocio de los resultados adversos de la pérdida de individuos con destrezas administrativas especiales o de experiencia.” (Traducción nuestra.) L.E. Davids, Dictionary of Insurance, 6ta ed. rev., Nueva Jersey, Ed. Rowman y Allanheld, 1983, pág. 171.


(2) “See. 5033. Valoración de propiedad incluible en el caudal relicto bruto
“(b) Valoración de acciones y valores corporativos.—
“(2) Los no vendidos en bolsas de valores reconocidas.— Su valor será el cono-cido en el mercado. De no ser éste conocido se tomará su valor en los libros de conta-bilidad de la corporación emisora según reflejado en el estado de situación de la corporación al cierre normal de operaciones más cercano de la fecha de muerte del causante, preparado de acuerdo con principios de contabilidad generalmente acepta-dos y certificados por un contador público autorizado. Se le ofrecerá la opción al administrador, albacea o fideicomisario para determinar el valor a base de valorar los activos de la corporación más la plusvalía de ésta deduciendo su pasivo y el valor de las acciones preferidas, si las hubiese, y dividiendo el remanente de la valoración por el número de acciones comunes para determinar el valor de cada acción común. En el caso de un negocio individual o sociedad que representan un negocio de familia se usará un método similar para valorar el negocio pero valorando los activos como una unidad.” (Enfasis en el original suprimido y énfasis suplido.)